Citation Nr: 0108951	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  97-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1968.  

The veteran was previously denied service connection for PTSD 
in June 1995.  The present case arises out of a March 1997 
rating action, and the steps necessary to perfect this appeal 
were accomplished in April 1997.  A hearing at which the 
veteran testified was conducted at the regional office (RO) 
in September 1997.  In due course, the case was transferred 
to the Board of Veterans' Appeals (Board) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
PTSD in a June 1995 rating action, primarily because the RO 
concluded that the evidence did not establish that a 
stressful experience sufficient to cause PTSD actually 
occurred; an appeal was not perfected. 

2.  Evidence added to the record since 1995 includes 
confirmed diagnoses of PTSD and confirmation of the death of 
a fellow Marine with whom the veteran served, under the 
circumstances he described. 

3.  The evidence added to the record since 1995, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.  

CONCLUSION OF LAW

New and material evidence has been presented since the June 
1995 decision by the RO, and the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

A review of the evidence in this case reflects that the RO 
originally denied service connection for PTSD in a June 1995 
rating action.  Although the evidence of record at that time 
showed that the veteran served in the Marine Corps in Vietnam 
for more than one year, and there were medical records 
reflecting the diagnosis of PTSD due to the veteran's 
experiences in Vietnam, the service records did not reflect 
any awards or citations indicative of combat.  In view of 
this, the RO concluded that the evidence did not establish 
that a stressful experience sufficient to cause PTSD actually 
occurred, and the veteran's claim was denied.    

The veteran initiated an appeal with respect to the denial of 
this claim, but the steps necessary to complete that appeal 
for consideration by the Board were not accomplished.  
Accordingly, the RO's decision became final. See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the file since the RO's June 1995 
rating action includes statements from private physicians 
treating the veteran, his service personnel records, a 
Command Chronology of the unit to which the veteran was 
assigned in February 1967, information regarding the death of 
an individual in Vietnam, and the veteran's testimony.  

The aforementioned physician statements confirm that the 
veteran continues to carry a diagnosis of PTSD.  As to the 
events that caused this disorder, the veteran described at 
his hearing one such incident as the February 1967 death of a 
friend from his unit due to a rocket attack.  The Command 
Chronology of the unit to which the veteran was assigned in 
February 1967, Headquarters Battalion, 1st Marine Division 
(Reinforced) FMF, shows that on February 27, 1967, a Marine 
from the company with which the veteran served in that 
Battalion was killed as a result of enemy rocket attack.  The 
veteran also submitted other documentation showing that the 
name of the individual killed on this date was the name he 
provided during his testimony.  

Because the veteran has contended that it was the death of 
this individual with whom he served that triggered the onset 
of PTSD, and because he has a diagnosis of PTSD, the Board 
finds that this additional information confirming the death 
of this person under the circumstances as the veteran 
previously described must be considered to bear directly and 
substantially upon the specific matter under consideration, 
and to be of such significance that it must be considered 
together with all the evidence to fairly decide the merits of 
the veteran's claim.  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for PTSD is reopened.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, the appeal is granted.


REMAND

Having concluded that the veteran's claim for service 
connection for PTSD has been reopened, the Board is of the 
opinion that additional development is necessary prior to 
entering a final determination regarding a decision on the 
underlying merits of that claim.  In this regard, it is 
observed that although the veteran has been diagnosed to have 
PTSD, the medical evidence also shows that he has been 
diagnosed to have other psychiatric illnesses as well.  These 
have included major affective disorder, and a major 
depressive disorder.  In view of this, a current examination 
of the veteran would be helpful to more precisely clarify the 
veteran's psychiatric problems, and the extent to which PTSD 
may play a role in them.  

In addition, this Remand will also give the RO an opportunity 
to consider the implications that the Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) has on this claim.  The VCAA was signed 
into law in November 2000, and it redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, in addition to having the veteran undergo a 
psychiatric examination as discussed above, a remand is 
necessary in order to ensure compliance with the notice and 
duty to assist provisions contained in the new law. 

With respect to fulfilling the duty to assist and 
notification requirements of the VCAA, it is primarily a 
function of the RO in the first instance.  Nevertheless, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
More particularly, in addition to having the veteran examined 
for VA purposes, it will also be necessary to ensure that all 
of the relevant treatment records are obtained and associated 
with the claims file.  Therefore, the current records of the 
treatment given by those physicians who provided statements 
supporting the veteran's service connection claim should be 
obtained.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following: 

1.  The RO should contact the veteran and ask him 
to identify the places at which he is receiving 
treatment for PTSD.  After obtaining any 
appropriate authorization, the RO should attempt to 
obtain and associate with the claims file, copies 
of the records of treatment the veteran identifies.  
In particular, the RO should attempt to obtain 
copies of the records of the veteran's treatment 
from Parmanand Gurnani, M.D., 2525 East Gulf to 
Lake Highway, Inverness, Florida 34453, and Umesh 
M. Mhatre, M.D., 650 East Baya Avenue, Lake City, 
Florida 32025.  

2.  Next, the veteran should also be afforded a VA 
psychiatric examination, the purpose of which is to 
determine whether the complete record supports a 
diagnosis of PTSD, and particularly whether or not 
the veteran has PTSD due to the confirmed in-
service stressor, i.e., the death of the individual 
with whom the veteran served as a result of an 
enemy rocket attack.  If the veteran is found to 
have PTSD, the examining physician should describe 
the manner in which all criteria set forth in DSM-
IV are met.  All tests deemed necessary by the 
examiner must be conducted, and the clinical 
findings and reasoning which form the basis of the 
examiner's conclusion should be clearly set forth.  
In the event the examiner finds that the veteran 
does not have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for PTSD.  If that decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



